DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-7, 14, 16-23 are pending.  Applicant’s previous election of 1, 2, 4, 5, 6, 7, 22 and 23 and the following species still applies and claims 3, 14, 16-21 remain withdrawn.

    PNG
    media_image1.png
    385
    501
    media_image1.png
    Greyscale

Response to Amendment
Applicant’s response of 08/11/22 has been entered.  Applicant’s remarks are not persuasive and the previous rejection(s) are maintained.
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
If this application currently names joint inventors: in considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
When something is indicated as being “obvious” this should be taken as shorthand for “prima facie obvious to one having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the invention”.
When a range is indicated as overlapping a claimed range, unless otherwise noted, this should be taken as short hand to indicate that the claimed range is obvious in view of the overlapping range in the prior art as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim(s) 1, 2, 4, 5, 6, 7, 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitsuhashi et al. (U.S. 2015/0307719).
Regarding claims 1, 2, 4, 5, 6, 7, 22 and 23, Mitsuhashi teaches a silane compound used to form a layer on a base member of an optical member (see abstract, as in claims 22 and 23) that overlaps the elected species ([0053]-[0110], [0024], starting with formula 1a, when A = CF3, a = 0, b = 0, c = 20, d = 17, X is the formula in [0062], p = 0, q = 0, t = 3, k = 3, Q is the formula in [0103], Z is a C2 alkylene group, n = 3, and R1 is methoxy), as in claims 2, 4, 5, 6, and 7.  In light of the overlap between the claimed compound and that disclosed by Mitsuhashi, it would shave been obvious to one of ordinary skill in the art to use a silane compound that is both disclosed by Mitsuhashi and is encompassed within the scope of the present claims, and thereby arrive at the claimed invention.
Response to Arguments
Applicant’s remarks are not persuasive.
Applicant argues there are unexpected results associated with the claimed C2H4 second linking group compared to a C3H6 linking group outside of the claimed scope.  However, there is only comparative data for Formula A1 in the present claims (i.e., there is no comparative data for formulae A2, B1, or B2 using the comparative C3H6 linking group).  Also, the claims are not commensurate in scope for formulae A2 or B2 because formulae A2 and B2 do not have any representative examples (i.e., none of the examples have hydrolyzable silane groups on both ends of the molecule as in A2 and B2).  While there is an example within the scope of formula B1 there is no comparative example supporting the criticality of the C2H4 second linking group in formula B1 (the comparative examples all have two silicon atoms on one end of the molecule and therefore it is unknown if a comparative example with a C3H6 linking group for formula B1 would have inferior UV contact angle durability properties demonstrating the criticality of C2H4 in B1).  
Even for formula A1, which is the closest to being commensurate in scope, the examples are still not commensurate with the claimed scope for formula A1 because X1 is much broader in the claims (it may be a single bond or a tri to decavalent group whereas the examples all use C3H6 divalent alkylene group).  The Rf-PFPE group as claimed is also much broader than in the examples because in claim 1 the sum of a, b, c, d, e, and f may be just 1 whereas in all the examples there are many more PFPE repeating units (with the length of the PFPE chain appearing to affect durability of the contact angle property).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
References cited in any corresponding foreign applications have been considered but would be cumulative to the above.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B NELSON whose direct telephone number is (571)272-9886 and whose direct fax number is (571)273-9886 and whose email address is Michael.Nelson@USPTO.GOV.  The examiner can normally be reached on Mon-Sat, 7am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 (faxes sent to this number will take longer to reach the examiner than faxes sent to the direct fax number above).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL B NELSON/
Primary Examiner, Art Unit 1787